DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Applicant’s amendment filed February 18, 2021, is entered.  Applicant amended claims 1 and 3 and added claims 4-20.  Claims 1 and 3-20 are pending before the Office for review.
(2)
Election/Restrictions
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 13, 2020 and February 18, 2021.  Applicant elected Group I, which now encompasses claims 1 and 3-20.
(3)
Specification
The disclosure is objected to because of the following informalities: the specification should be amended to include the present status for the parent applications.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Claim Objections
Claim 1 is objected to because of the following informalities:  “from to the” in line 4 should be “from the”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “an flow space” in line 8 should be “a flow space”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “an flow space” in line 3 should be “a flow space”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “flow-space” in line 8 should be “flow space”.  Appropriate correction is required.
(5)
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

(6)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 5-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 concludes with a “,” and not a “.”.  Accordingly, claim 1 is indefinite because it is not a proper sentence.  Each claim should be a single sentence.
Claim 1 recites the limitation "the first tube" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first glass tube" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is additionally indefinite as to whether the first tube and the first glass tube are additional components of the apparatus or if Applicant is incorrectly referring to the first 
Claim limitation “fluid coupling means for supplying and removing a heat transferring liquid” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Applicant does not have support for this terminology in the specification and thus the corresponding structure, material or acts for performing the entire claimed function is not disclosed.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claims 5-20 are rejected due to their dependency on claim 1.
 Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first tube" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first glass tube" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is additionally indefinite as to whether the first tube and the first glass tube are additional components of the apparatus or if Applicant is incorrectly referring to the first substantially transparent receiver structure.  Applicant should amend claim 4 to include consistent terminology to clarify the claimed invention.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the module" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the heat transferring fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the heat transferring fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Applicant should amend “fluid” to “liquid” to overcome the rejection.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "absorbing means" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Applicant should amend “absorbing” to “absorption” to overcome the rejection.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9 recites the limitation "the concentrator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the absorber volume" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the heat transferring fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Applicant should amend “fluid” to “liquid” to overcome the rejection.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the heat transferring fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Applicant should amend “fluid” to “liquid” to overcome the rejection.

Claim 13 recites the limitation "absorbing means" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the heat transferring fluid" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Applicant should amend “absorbing” to “absorption” and “fluid” to “liquid” to overcome the rejection.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the heat transferring fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Applicant should amend “fluid” to “liquid” to overcome the rejection.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
15 recites the limitation "absorbing means" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Applicant should amend “absorbing” to “absorption” to overcome the rejection.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the heat transferring fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Applicant should amend “fluid” to “liquid” to overcome the rejection.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the heat transferring fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Applicant should amend “fluid” to “liquid” to overcome the rejection.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 20 requires “the fluid volume in an enclosure intersected by the pivot axis.”  The awkward phrasing of the claim limitation renders its scope unclear.
Claim 20 recites the limitation "the fluid volume" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the pivot axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
(7)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 5-8, 10, 12-14 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al. (U.S. Publication No. 2003/0221734) in view of Pei (U.S. Patent No. 3,952,724) and Ashkin (U.S. Publication No. 2012/0138047).
With respect to claims 1, 5, 8, 12 and 13, Bauer teaches a solar-thermal receiver apparatus comprising a first substantially transparent glass receiver structure (1) having an interior surface and an inner cylinder (3) coaxial to and within the first tube, wherein the inner cylinder forms a flow space between the first glass tube and the inner cylinder, the flow space having an outer surface defined by the interior surface of the first glass receiver structure.  Figure 1 and Paragraph 30.
Bauer is silent as to whether a second substantially transparent glass receiver structure surrounds the first glass receiver structure, as required by the claimed invention.
However, Pei, which deals with solar-thermal receivers, teaches a solar energy converter comprising a tubular structure, wherein the converter comprises an inner cylinder and a glass tube.  Figure 2 and Col. 1, Lines 30-45.  Pei specifically teaches the converter is provided with a second substantially transparent glass receiver structure and the two outermost tubes (first and second glass receiver structures) are sealed with an evacuated space therebetween to prevent heat loss through the space by convection and conduction heat loss, which meets the requirements for a vacuum barrier structure.  Col. 1, Lines 30-45.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to modify Bauer in view of Pei such that Bauer contains a second substantially transparent glass receiver structure with a vacuum barrier structure because Pei teaches this arrangement prevents heat loss through the space by convection and conduction heat loss.

Bauer further explains fluid is passed through the inner coaxial cylinder and exits via the first substantially transparent glass receiver structure.  Paragraph 30.  A similar flow arrangement is shown in Bauer’s Figure 2b.  Accordingly, although not depicted in the figures, Bauer teaches the apparatus comprises a fluid coupling means for supplying and removing a heat transferring liquid to the flow space.
Modified Bauer is silent as to whether the apparatus comprises an absorption means.
However, Ashkin teaches a molten salt (first composition) comprising carbon particles (absorption means) therein to improve its thermal efficiency is an effective heat transfer fluid for solar collectors.  Paragraphs 61 and 63 and Claim 11.  Ashkin teaches the carbon particles improve the thermal efficiency of the molten salt, meaning, to a degree, the carbon particles heat the molten salt through absorption of radiation and transfer of heat to the molten salt.  Claim 11.  Ashkin teaches the molten salt includes the carbon particles, meaning the absorbing means are incorporated in the heat transferring fluid within the scope of the claimed invention.  Claim 11.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to use Ashkin’s molten salt with carbon particles as the heat transfer fluid because Ashkin teaches it exhibits improved thermal efficiency.  When Bauer is modified to have a molten salt heat transfer fluid with carbon particles therein, the apparatus comprises an 
With respect to claims 6, 7, 10, 14, 17 and 18, Examiner notes the claims recite statements of intended use regarding how the heat transfer fluid of the apparatus is used.  Bauer, Pei and Ashkin, as combined above, teach an apparatus meeting the requirements of the claimed invention, wherein the apparatus produces heated heat transfer fluid.  The heat transfer fluid would be capable of performing any of the recited intended uses.
With respect to claims 16 and 19, modified Bauer teaches the tube (first or second substantially transparent glass receiver structure) comprises a spherical aspect.  Bauer, Figure 2b and Pei, Figures 2 and 3.
(8)
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al. (U.S. Publication No. 2003/0221734) in view of Ashkin (U.S. Publication No. 2012/0138047) and Blieden (U.S. Patent No. 4,130,445).
With respect to claim 3, Bauer teaches a solar-thermal receiver apparatus comprising a first substantially transparent glass receiver structure (1) having a linear central axis and an inner cylinder (3) coaxial to and within the first tube, wherein an annular flow space is formed between the first glass tube and the inner cylinder, the flow space having an outer surface defined by the interior surface of the first tube.  Figure 1 and Paragraph 30.
Bauer further explains fluid is passed through the inner coaxial cylinder and exits via the first substantially transparent receiver structure.  Paragraph 30.  A similar flow arrangement is shown in Bauer’s Figure 2b.  Accordingly, although not depicted in the figures, Bauer teaches 
Modified Bauer is silent as to whether the apparatus comprises a first absorption means.
However, Ashkin teaches a molten salt (first composition) comprising carbon particles (absorption means) therein to improve its thermal efficiency is an effective heat transfer fluid for solar collectors.  Paragraphs 61 and 63 and Claim 11.  Ashkin teaches the carbon particles improve the thermal efficiency of the molten salt, meaning, to a degree, the carbon particles heat the molten salt through absorption of radiation and transfer of heat to the molten salt.  Claim 11.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to use Ashkin’s molten salt with carbon particles as the heat transfer fluid because Ashkin teaches it exhibits improved thermal efficiency.  When Bauer is modified to have a molten salt heat transfer fluid with carbon particles therein, the apparatus comprises a first absorption means adapted to provide optical absorption beneath the outer surface of the flow place and absorbs radiation at least partially transmitting through the flow space to be absorbed.
Bauer is silent as to whether the apparatus comprises a photovoltaic array located interior to the annular flow space.
However, Blieden, which deals with light collectors, teaches a photovoltaic array is disposable at various points within the annular flow space defined by two concentric conduits.  Figure 9 and Col. 4, Line 60 to Col. 5, Line 8.  Blieden teaches the photovoltaic array (97, 98 or 99) can be located interior to the annular flow space between the concentric conduits.  Figure 9.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to locate a photovoltaic array interior to the annular flow space because Blieden teaches this to be an effective placement for a photovoltaic array as it relates to fluid-type solar 
(9)
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al. (U.S. Publication No. 2003/0221734) in view of Ashkin (U.S. Publication No. 2012/0138047).
With respect to claim 4, Bauer teaches a solar-thermal receiver apparatus comprising a first substantially transparent glass receiver structure (1) having a linear central axis and an inner cylinder (3) coaxial to and within the first tube, wherein an annular flow space is formed between the first glass tube and the inner cylinder, the flow space having an outer surface defined by the interior surface of the first tube.  Figure 1 and Paragraph 30.
Bauer further explains fluid is passed through the inner coaxial cylinder and exits via the first substantially transparent receiver structure.  Paragraph 30.  A similar flow arrangement is shown in Bauer’s Figure 2b.  Accordingly, although not depicted in the figures, Bauer teaches the apparatus comprises a fluid coupling means for supplying and removing a heat transferring liquid to the flow space.
Modified Bauer is silent as to whether the apparatus comprises a first absorption means.
However, Ashkin teaches a molten salt (first composition) comprising carbon particles (absorption means) therein to improve its thermal efficiency is an effective heat transfer fluid for solar collectors.  Paragraphs 61 and 63 and Claim 11.  Ashkin teaches the carbon particles improve the thermal efficiency of the molten salt, meaning, to a degree, the carbon particles heat the molten salt through absorption of radiation and transfer of heat to the molten salt.  Claim 11.

(10)
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al. (U.S. Publication No. 2003/0221734) in view of Pei (U.S. Patent No. 3,952,724) and Ashkin (U.S. Publication No. 2012/0138047), as applied to claims 1, 5-8, 10, 12-14 and 16-19 above, and further in view of Milbourne et al. (U.S. Publication No. 2009/0114265).
With respect to claim 10, Bauer, Pei and Ashkin, as combined above, teach the solar-thermal receiver apparatus and are silent as to whether it is paired with a concentrator, wherein the concentrator has an opening in its base having a larger diameter than that of the absorber volume of the apparatus.
However, Milbourne, which deals with solar concentrators, teaches it’s known in the art to structure the concentrators with openings having a diameter larger than that of the solar-thermal receiver apparatus.  Figure 1.
It would have been obvious to one ordinarily skilled in the art at the time of invention the combination of Bauer, Pei and Ashkin, as combined above, with Milbourne is the use of a known technique to improve a similar device in the same way.  Bauer, Pei and Ashkin, as combined above, and Milbourne both deal with solar concentrators.  Milbourne teaches structuring the solar concentrator so that the opening has a diameter larger than that of the solar-thermal receiver 
(11)
Claims 11 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al. (U.S. Publication No. 2003/0221734) in view of Pei (U.S. Patent No. 3,952,724) and Ashkin (U.S. Publication No. 2012/0138047), as applied to claims 1, 5-8, 10, 12-14 and 16-19 above, and further in view of Blieden (U.S. Patent No. 4,130,445).
With respect to claims 11 and 15, modified Bauer teaches the apparatus but is silent as to whether absorption is additionally provided by photovoltaic devices located within the solar-thermal receiver apparatus or that the absorbing means include photovoltaic cells.
However, Blieden, which deals with light collectors, teaches a photovoltaic array is disposable at various points within the annular flow space defined by two concentric conduits.  Figure 9 and Col. 4, Line 60 to Col. 5, Line 8.  Blieden teaches the photovoltaic array (97, 98 or 99) can be located interior to the annular flow space between the concentric conduits.  Figure 9.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to locate a photovoltaic array interior to the annular flow space to provide additional 
(12)
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al. (U.S. Publication No. 2003/0221734) in view of Pei (U.S. Patent No. 3,952,724) and Ashkin (U.S. Publication No. 2012/0138047), as applied to claims 1, 5-8, 10, 12-14 and 16-19 above, and further in view of Pauly (U.S. Patent No. 3,993,528).
With respect to claim 20, modified Bauer teaches the apparatus but is silent as to whether the fluid volume enclosed in the apparatus is intersected by the pivot axis.
However, Pauly, which deals with solar concentrators, teaches a configuration that allows for the enclosed fluid in a concentrator to be pivoted two different axes, wherein the fluid volume enclosed in the apparatus is intersected by the pivot axis.  Figure 2.  Specifically, as seen in Figure 2, the enclosed fluid, represented by conduit 5A, intersects the pivot axis of the concentrator.  Figure 2 and Col. 2, Lines 21-42.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to modify Bauer in view of Pauly because doing so obtains two-axis tracking of the sun in a solar concentrator.
(13)
Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application 
Applicant is advised that should claim 7 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 8 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 16 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
(14)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796